Title: To James Madison from Joseph Wheaton, 29 December 1812
From: Wheaton, Joseph
To: Madison, James



Confidential
Sir
Ohio—Mansfield—Decr. 29. 1812
We arrived at this post 27. at noon after a march of 36 days—the most difficult of any I ever experienced in any period of Service I have Seen—the Season of the year most of all unfavorable, and it was So rainy and damp that the Sun has not appeared to us five days of the time—that we have been plunging through mud mire and frost cotinually [sic]. The whole country through which we have passed is intirely new, and forage become Scarce on account of the numbers of teams and troops which had gone before us. The Ohio Militia many of them—the Brigade of Genl. Crooks and Several troops of horse—and yet I believe altho two thousand men have used this rout, there has not been any detachment of pioneers to make the least repairs consequently we have cut 2 Crooss [illegible] about 60 Miles or near one half of our intire distance—160 Miles from Pittsburg to this post—these distressing circumstances has made havock of our wagons and often our gun carriages in every part—wheels, axletrees, tonges, hound—wagon body. Broke the limbs of horses and many have died—tho that I expected owing to Lt. Johnson A D Q Master at Pittsburg furnishing me with the very worst Kind. Mares with fold. horses Sick of the Glanders, and many So lame as compelled me to leave three of my number on the ground—the axes too which he has Supplied, made by his Brother in Law, are after the enormous expence of transporting to this place not worth their weight in Iron. General Crooks’s Brigade tho 1400 men at Pittsburg has not in their three month Service, it is believed done one days work on the road, or any other thing but insult, and distress the inhabitants where ever they have appeared—at this place where they have been encamp’d Six weeks, the inhabi[tants] Sorounded me, and with united complaints that made the heart Sick, and the countenance turn pale. It is believed that this Brigade, tho it was to have been two thousand men at Pittsburg—will not march into camp at Sandusky (for which place they marched last wednesday) more than Eight hundred men. The virginia Militia, I am informed have deserted in about the Same proportion, what General Harrisons Object will be after our arrival I cannot Say—but Such troops are enough to break down the Spirits of any man and defeat any measure. I State these plain truths from observation and evidence, and being So, to induce an enlargement of the regular System, to enable the government to carry their views into effect and Secure the object of the war, at an infinite less expence—and honorable to the Nation. The present System only creates enemies to the government, and expence to the Country. Captn. Grat[i]ot of the Engeniers with this Convoy has recd. orders from Genl. Harrison—by his Adjt. Genl. to leave four Six pds at this place with the carriages, and complains that no more than five Eighteen pds were forwarded. It was well to leave the four four pds. for all the Carriages recd. at Pittsburg Made by Majr. Craig are actually So rotten, as to be unfit for Service—we leave this as Soon as I can get Six days forage to carry us to Sandusky forty Eight Miles—without house or any possible resource for Supply—every possible Exertion has been and will continue to be made by me and, the party with this convoy for the interest of the country. I hope to leave this tomorrow—& will if the two hundred horses now out for forage return this day as I expect. I write Sir for the information of the Secretary at war—but Seeing in the papers that Mr. Eustis tendered his resignation and not Knowing a Successor, take the liberty of addressing to you—the post is waiting or I Should enlarge. With perfect Respect I am Excellent Sir faithfully your Obedient Servant
Joseph Wheaton CapnA. D. Q. Mastr. N. W. Army
